PER CURIAM
Rule 5.11 of the Rules for Appeals from District Courts, Or Adv Sh, Vol. 76, No. 40 (January 1,1977), provides:1
"Briefs, in referring to evidence, shall make appropriate reference to the location of the evidence. In the case of audio records, the references shall set out the particular tape number, cue number and numerical counter reading in this form: A. R. Tape No. _, Cue No. _, at _ [numerical counter location]. * * * ”
Appellant’s brief does not comply with this rule.
Affirmed.

 Now Rule 25.15 of the Supreme Court and Court of Appeals Rules of Appellate Procedure (March 1, 1979).